  Case 16-28583        Doc 48  Filed 07/17/19 Entered 07/18/19 07:15:18                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:    16-28583
Danielle R Gaddy                               )
                                               )                Chapter: 13
                                               )
                                                               Honorable Deborah L. Thorne
                                               )
                                               )
               Debtor(s)                       )

                    ORDER MODIFYING THE PLAN POST CONFIRMATION


THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court having
jurisdiction, with due notice having been given to all parties in interest, the Court orders as follows:


IT IS SO ORDERED:


   1. The Debtor's plan is modified post-confirmation by increasing the plan payment to $648 a month
beginning August 2019 to account for and cure debtor's failure to turnover her 2018 tax refund to the
trustee in the amount of $1,699 and deferring the default, thereby increasing the pot amount only by
$1,699.




                                                            Enter:


                                                                     Honorable Deborah L. Thorne
Dated: July 17, 2019                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
